TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00595-CV


RCBS, LP, Appellant


v.


ERO International, LLP; Daniel Block; and Halff Associates, Inc., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. D-1-GN-07-001442, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant RCBS, LP has filed an unopposed motion requesting abatement of
this appeal while the parties explore settlement of their dispute.  We grant the motion and abate
the appeal until February 12, 2009.  If the settlement has been finalized by that date, the parties are
instructed to file a motion to reinstate and dismiss the appeal in accordance with their settlement
agreement.  If the parties have not finalized their settlement by that date, they are instructed to file a
report informing this Court about the status of the appeal and requesting an extension of
the abatement.




	__________________________________________
	W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Abated

Filed:   November 14, 2008